         Case 3:20-cv-00594-JWD-RLB             Document 8      03/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA
KATHY MOCK
                                                             CIVIL ACTION
VERSUS
                                                             NO.    20-594-JWD-RLB
COUCH, CONVILLE, & BLITT, LLC,
ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.7) dated February 23, 2021, to which no objection was filed,

       IT IS ORDERED that Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) (R. Doc.

3) is GRANTED, and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       Signed in Baton Rouge, Louisiana, on March 10, 2021.

                                                 S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
